Citation Nr: 1222958	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  10-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. The RO denied the Veteran's claims.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The Board presently undertakes no review of the Veteran's claims of entitlement to service connection. The Veteran, through his authorized representative, submitted a November 2011 request for a hearing. He is entitled to a hearing before a Veterans Law Judge as a matter of right. 38 C.F.R. §§ 20.700(a) (2011). As a hearing has been requested, but has not yet been scheduled, the claims file must be returned to the RO. 38 C.F.R. §§ 19.9, 20.704 (2011). 

Accordingly, the case is REMANDED to the RO for the following action:

1. Schedule the Veteran for a videoconference hearing before the Board at the Chicago RO at the earliest opportunity. Notify the Veteran of the date, time, and location of this hearing. Place a copy of the notification letter in the claims file.

2. If the hearing is held, ensure that a transcript of the proceedings are subsequently associated with the claims file.

3. If the Veteran withdraws his request for the hearing or does not appear on the date scheduled, the RO must document any such occurrence in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


